DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on August 22, 2022, have been considered and an action on the merits follows. As directed by the amendment,  Claims 1-4 are amended. Claims 5-7 are new. Accordingly, claims 1-7 are pending in this application. 
Response to Arguments
This Office Action is being sent as a Non-Final due to the fact that the Office did not send out the non patent literature Lee Mi-Kyung (English translation) (KR 20160003454U).
Acknowledgement is made of Applicant’s foreign priority based on an application filed in Japan on August 20, 2020.  The Examiner acknowledges receipt of the certified copy, filed with the office 08/09/2022.
Applicant’s amendment to the claims 1-4, filed August 22, 2022, have made the
examiner’s claim objections moot. Therefore, the examiner’s claim objections have been withdrawn.
Applicants amendment to claims 2-3 have rendered the rejection under 35 U.S.C. 112(b) moot. Therefore, the examiner’s rejection has been withdrawn.
Applicant's arguments filed August 22, 2022 for the rejection under U.S.C. 102(a)(1),  have been fully considered but they are not persuasive for claims 1 and 3.
On Page 9 of Remarks filed 08/22/2022, Applicant argues that the full English-language translation of LEE referred to by the Examiner (see currently outstanding NONFINAL Official Action, page 4, 5th line from bottom of page to 4th line from bottom of page), and from which the Examiner partially quotes (see bottommost paragraph on page 5 of currently outstanding NONFINAL Official Action), was not included with the currently outstanding NONFINAL Official Action. 
Examiner agrees with the Applicant’s assertion, that the Office Action, dated 05/20/2022 does not include the English translation for the foreign reference.  The Examiner’s is providing the foreign reference of the Korean Patent no. KR2016/0003454 U to LEE.
On Page 9, Applicants argument for Claim 1, that LEE does not disclose at least the following two limitations of claim 1: 
(a) a notched portion that also serves as a hand insertion portion is provided at a lower portion of the back portion so as to cover neither a radiocarpal joint nor a midcarpal joint of a wearer; and 
(b) a base end of the tightenable strap is secured to a side end of the pinky finger sheath portion at the palm portion, so as to cause neither the radiocarpal joint nor the midcarpal joint to be covered by the tightenable strap. 
In response to applicant's argument that LEE does not disclose a notched portion that also serves as a hand insertion portion is provided at a lower portion of the back portion so as to cover neither a radiocarpal joint nor a midcarpal joint of a wearer (See Annotated Figure 3-4), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Examiner also respectfully disagrees with Applicant’s assertion that LEE does not disclose at least the following next limitation a base end of the tightenable strap is secured to a side end of the pinky finger sheath portion at the palm portion, so as to cause neither the radiocarpal joint nor the midcarpal joint to be covered by the tightenable strap (See Figure 3 of Lee teaching a base end of the tightenable strap is secured to a side end of the pinky finger sheath portion at the palm portion) and (See
Annotated Figures 3- 4). Lee does not explicitly disclose the locations of the joints; however, the glove meets all the structural limitations as claimed. Therefore, the glove would be expected to function in the same way when applied to a user since the prior art meets all the structural limitations as claimed. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
On Page 10 -11, Applicants argument for Claim 3, that when the base end of first fastener 162 of LEE is properly interpreted as explained above, LEE will be found not to meet that portion of limitation (b), above, which reads a base end of the tightenable strap is secured to a side end of the pinky finger sheath portion at the palm portion. 
That is, the Applicant would respectfully submit that when the base end of first fastener 162 of LEE is properly interpreted as explained above, it will be found that the base end of first fastener 162 of LEE is secured not to a location at the palm portion of the glove but to a location at the back portion of the glove. 
Examiner respectfully disagrees with Applicant’s and applicant is respectfully reminded that terms are given their broadest reasonable interpretation (BRI) in light of the specification, and since there is no specific definition for the term “base”, it is reasonable, based upon what one of ordinary skill in the art would recognize the “base” as a base outlined by the examiner.  Applicant is respectfully reminded "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.”  See: MPEP 2111.01.  The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification.  In the instant case, applicant has not provided a definition for the term “base” in the specification and therefore, the examiner has given it BRI. 
On Page 11, Applicants argues that regardless of where one interprets the base end of first fastener 162 of LEE to be, the Applicant would in any event respectfully submit that LEE fails to meet that portion of limitation (a), above, which reads so as to cover neither a radiocarpal joint nor a midcarpal joint of a wearer and/or that portion of limitation (b), above, which reads so as to cause neither the radiocarpal joint nor the midcarpal joint to be covered by the tightenable strap. 
Examiner respectfully disagrees and notes that the fact that Applicant can find a way to have the claims not read on the claimed invention for a particular reference is moot.
Examiner has shown how the prior art reads on each of the structural limitations of the claimed invention, and one having ordinary skill in the art in view of the references, would use the combination of the references to arrive at the claimed invention. Thus, the claims are not patentable/allowable.
Applicant is respectfully reminded that they are allowed to amend around the prior art to define the invention so that it’s patentable. “Applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.” See MPEP § 2111.
Furthermore, a glove would be expected to fit different users in different ways. A glove that would be expected to fit individual users differently depending on the size of the user’s hand it may be made more or less towards the midcarpal joint than the radiocarpal joint. For instance, if an infant or child’s human hand is placed in the glove it would fit completely different than an adult male human hand would fit in a glove.
Since all the structural limitations are met by the prior art, it would be reasonable to expect a glove of the prior art LEE KR2016/0003454 U to function in the same way as applicant’s glove when worn by a particular person.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Applicant’s claimed invention recites “the lower end of the palm portion being disposed distally from the radiocarpal joint of the wearer”. The claim should state “when wearing” or utilize some other language to reflect this as an intended use and not intended to claim human anatomy. In order to obviate the 35 U.S.C. 101, it is suggested that claim 2 be revised such that it recites “when wearing the glove, the lower end of the palm portion being disposed distally from the radiocarpal joint of the wearer.”
Claim 5 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Applicant’s claimed invention recites “the lower end of the palm portion is disposed between the radiocarpal joint and the midcarpal joint of the wearer”. The claim should state “when wearing” or utilize some other language to reflect this as an intended use and not intended to claim human anatomy. In order to obviate the 35 U.S.C. 101, it is suggested that claim 5 be revised such that it recites “when wearing the glove, the lower end of the palm portion is disposed between the radiocarpal joint and the midcarpal joint of the wearer.”
Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Applicant’s claimed invention recites “the lower end of the palm portion is disposed substantially at the midcarpal joint of the wearer”. The claim should state “when wearing” or utilize some other language to reflect this as an intended use and not intended to claim human anatomy. In order to obviate the 35 U.S.C. 101, it is suggested that claim 6 be revised such that it recites “when wearing the glove, the lower end of the palm portion is disposed substantially at the midcarpal joint of the wearer.”
Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Applicant’s claimed invention recites “the lower end of the palm portion is disposed distally from the midcarpal joint”. The claim should state “when wearing”
or utilize some other language to reflect this as an intended use and not intended to claim human anatomy. In order to obviate the 35 U.S.C. 101, it is suggested that claim 7 be revised such that it recites “when wearing the glove, the lower end of the palm portion is disposed distally from the midcarpal joint.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent No. KR 2016/0003454 U to LEE, based on the English Language Translation Provided EPO and Google (herein after "Lee").
As to Claim 1, Lee discloses a sport glove (golf glove 200) comprising: a back portion (See Annotated Figure 4);  a palm portion (See Figure 5); a thumb sheath portion (See Annotated Figure 4); an index finger sheath portion (See Annotated Figure 4); a middle finger sheath portion (See Annotated Figure 4); a ring finger sheath portion (See Annotated Figure 4); a pinky finger sheath portion (See Annotated Figure 4); and a tightenable strap (See Annotated Figure 4); 

    PNG
    media_image1.png
    797
    1268
    media_image1.png
    Greyscale


wherein a notched portion that also serves as a hand insertion portion is provided at a lower portion of the back portion as to cover neither a radiocarpal joint nor a midcarpal joint of a wearer (See Annotated Figure 4); and wherein a tip end portion of the tightenable strap is removably retained at the back portion (See Paragraphs 0022-0023, "The back of the hand 120 may include a fastener 160 that is formed of a first fastener 162 and a second fastener 164 for fastening the back of the hand, and is coupled to each other from above and below. The first and second fasteners 162 and 164 of the fastener unit 160 use a detachable fastening device called 'Velcro'..."), and a base end of the tightenable strap is secured to a side end of the pinky finger sheath portion at the palm portion (See Figure 3 of Lee teaching a base end of the tightenable strap is secured to a side end of the pinky finger sheath portion at the palm portion), so as to cause neither the radiocarpal joint nor the midcarpal joint is-to be covered by the tightenable strap (See Annotated Figures 3- 4).  
Lee does not explicitly disclose the locations of the joints; however, the glove meets all the structural limitations as claimed.  Therefore, the glove would be expected to function in the same way when applied to a user since the prior art meets all the structural limitations as claimed.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image2.png
    785
    1307
    media_image2.png
    Greyscale


As to Claim 3, Lee discloses the sport glove according to claim 1 wherein the base end of the tightenable strap is secured so as to cause a lower end thereof to coincides with a bottom edge of the palm portion (See Annotated Figure 4 of Lee below), and so as to cause an upper end thereof is-to be secured to a portion at which the palm portion and the back portion are secured (See Annotated Figure 4 of Lee below)

    PNG
    media_image3.png
    959
    632
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR 2016/0003454 U to LEE, based on the English Language Translation Provided EPO and Google (herein after "Lee") in view of U.S. Patent No. 5,855,022 to STORTO (herein after "Storto").
As to Claim 2, Lee discloses the sport glove according to claim 1.
Lee does not explicitly disclose wherein a lower end of the palm portion is disposed distally from the radiocarpal joint of the wearer.  
However, Storto teaches golf gloves and discloses wherein a lower end of the palm portion is disposed distally from the radiocarpal joint of the wearer (See Figures 6-8 below of Storto, teaching lower end of the palm portion is disposed distally from the radiocarpal joint of the wearer. Oxford Languages defines distal as situated away from the center of the body of from the point of attachment.)  

    PNG
    media_image4.png
    1020
    834
    media_image4.png
    Greyscale


Lee is analogous art to the claimed invention as it relates to a golf glove having a uniquely designed glove that is detachable for the glove user; and, Storto is analogous art to the claimed invention in that it provides a shorter golf glove for improved gripping for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the glove of Lee wherein a lower end of the palm portion is disposed distally from the radiocarpal joint of the wearer, as taught by Storto, in order to provide greatly improved comfort and improved flexibility for the glove wearer thereby preventing the wearer from undue stress to the wrist and/or carpal tunnel syndrome.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 4, Lee/Storto disclose the sport glove according to claim 2 wherein the base end of the tightenable strap is secured so as to cause the lower end thereof to coincides with a bottom edge of the palm portion, and so as to cause an upper end thereof is-to be secured to a portion at which the palm portion and the back portion are secured (See Annotated Figures 3-5 of Lee above).  
As to Claim 5, Lee/Storto disclose the sport glove according to claim 2 wherein the lower end of the palm portion is disposed between the radiocarpal joint and the midcarpal joint of the wearer. (See the sport glove (golf glove 200) of Lee as modified by the glove positioning as taught by Storto (See Figures 6-8 below of Storto, teaching wherein the lower end of the palm portion is disposed between the radiocarpal joint and the midcarpal joint of the wearer).
As to Claim 6, Lee/Storto disclose the sport glove according to claim 2 wherein the lower end of the palm portion is disposed substantially at the midcarpal joint of the wearer (See the sport glove (golf glove 200) of Lee as modified by the glove positioning as taught by Storto (See Figures 6-8 below of Storto, teaching wherein the lower end of the palm portion is disposed substantially at the midcarpal joint of the wearer).  
As to Claim 7, Lee/Storto disclose the sport glove according to claim 2 wherein the lower end of the palm portion is disposed distally from the midcarpal joint (See the sport glove (golf glove 200) of Lee as modified by the glove positioning as taught by Storto (See Figures 6-8 below of Storto, teaching wherein the lower end of the palm portion is disposed distally from the midcarpal joint).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732